Citation Nr: 1612144	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for atopic eczema with tinea pedis, onychomycosism, scars and plantar keratosis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including a mood disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability, including heart disease and hypertension.

4.  Entitlement to service connection hyperlipidemia, including high cholesterol and triglycerides.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Los Angeles, California, Regional Office (RO).  

The Board has recharacterized the Veteran's service connection claim for PTSD, as a service connection claim for an acquired psychiatric disorder, to include a mood disorder and PTSD to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue is as stated on the title page.

Based on a sympathetic assessment of the Veteran's statements, the evidence of record and the relevant laws and regulations, the Board has also recharacterized the respective service connection claims for (I) hypertension, as a heart disability, including heart disease; and (II) hyperlipidemia, as hyperlipidemia, including high cholesterol and triglycerides, to most accurately reflect the scope of benefits sought.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran indicated that he did not want a hearing in connection with the present appeal on his March 15, 2013, Appeal to Board of Veterans' Appeals (VA Form 9) but a November 16, 2015, VA General Report of Contact reflects that he subsequently called VA and requested a Board videoconference hearing.  The hearing request was received prior to any Board consideration of the Veteran's appeal and there is no indication that either he or his representative has withdrawn this request, including but not limited to in the February 2016 statement submitted by the Veteran's representative in support of his appeal.  

The Veteran's request for a hearing should be honored and the Board must remand the appeal to provide the Veteran this opportunity.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office (videoconference hearing), in accordance with applicable laws and regulations related to present appeal.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




